Insofar as the order of the Appellate Division affirmed the order of Supreme Court denying plaintiffs’ motion for a preliminary injunction, motion for leave to appeal dismissed upon the ground that that part of the order sought to be appealed from does not finally determine the action within the meaning of the Constitution. Insofar as the order of the Appellate Division affirmed the order of Supreme Court granting defendant Attorney-General’s motion to dismiss the complaint as against him, motion for leave to appeal denied. Twenty dollars costs and necessary reproduction disbursements to respondents filing multiple opposing papers.